 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), made in River Edge, New Jersey as
of the 20th day of April 2012 (the “Effective Date”), between Nephros, Inc., a
Delaware corporation having its executive offices and principal place of
business at 41 Grand Avenue, River Edge, New Jersey 07661 (the “Company”), and
John C. Houghton (“Executive”).

 

RECITALS

 

WHEREAS, the Company desires to employ Executive, and Executive desires to
accept such employment on the terms and conditions hereinafter set forth:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:

 

1.           Term. The term of this Agreement shall be the period commencing on
the Effective Date and ending on April 20, 2016 (the “Term”).

 

2.           Employment.

 

2.1           Employment by the Company; Duties. Executive agrees to be employed
by the Company during the Term upon the terms and subject to the conditions set
forth in this Agreement. Executive shall serve as President and Chief Executive
Officer (“CEO”), reporting to the Board of Directors of the Company (the
“Board”), and shall have such duties as may be prescribed by the Board from time
to time and which are commonly performed by presidents and chief executive
officers of similar sized companies conducting similar business, such as, but
not limited to, corporate planning and oversight of the financial functions of
the organization.

 

2.2           Performance of Duties. Throughout the Term, Executive shall
faithfully and diligently perform Executive’s duties in conformity with the
directions of the Board and serve the Company to the best of Executive’s
ability. Executive shall devote Executive’s entire working time to the business
and affairs of the Company, subject to vacations and sick leave in accordance
with Company policy and as otherwise permitted herein and will not engage in any
other employment, occupation or consulting for any direct or indirect
remuneration, nor engage in any other activities that conflict with his
obligations to the Company without the prior written approval of the Board.

 

2.3           Place of Performance. During his employment with the Company,
Executive will work at the Company’s offices in River Edge, New Jersey, as
necessary or appropriate, or at such other location in the greater New York City
area as the Company may determine. Throughout the Term, Executive agrees to
maintain Executive’s personal residence within reasonable access to Executive’s
place of employment. Executive recognizes that his duties will require, from
time to time and at the Company’s expense (subject to Section 3.6 below), travel
to domestic and international locations.

 

 

 

 

2.4           Directorship. Subject to Executive meeting and maintaining the
director eligibility requirements of the Board, the Company shall appoint
Executive as a director and thereafter include Executive in the management slate
for election as a director at each stockholders meeting during the Term at which
his term as a director would otherwise expire. The Executive agrees to accept
election, and to serve during the Term, as director of the Company, without any
compensation therefore other than as specified in this Agreement.

 

3.               Compensation and Benefits.

 

3.1           Base Salary. The Company agrees to pay to Executive a base salary
(“Base Salary”) at the annual rate of $350,000, payable in equal installments
consistent with the Company’s payroll practices.

 

3.2           Performance Bonus. The Company agrees to pay to Executive a target
discretionary bonus of 30% of annual Base Salary, as determined by the Company
in its sole discretion. The bonus, if any, is subject to: (a) such objectives as
may be mutually determined by the Board and Executive from time to time; (b) the
Company’s achievement of overall corporate targets approved by the Board; and
(c) the terms and conditions of any applicable incentive compensation plan then
in effect for senior executives of the Company. The targets with respect to the
bonus for the period ending December 31, 2012 (the “Initial Bonus Period”) shall
be mutually agreed upon between the Executive and the Compensation Committee of
the Board of Directors, within sixty (60) days following the Effective Date and
such bonus shall be prorated to reflect the Initial Bonus Period. The targets
with respect to the bonus for each annual period following the Initial Bonus
Period shall be mutually agreed upon at the beginning of each calendar year by
the Executive and the Compensation Committee of the Board of Directors. Each
bonus, if any, shall be paid to the Executive not later than thirty (30) days
after the issuance of the Company’s respective operating financial results and
in no event later than March 15 of the calendar year following the calendar year
to which the bonus relates.

 

3.3           Grant of Options and Terms Thereof. (a) Upon execution of this
Agreement, the Company shall grant to Executive options to purchase 675,000
shares of the Company’s Common Stock (“Options”); and (b) subject to the
approval by the stockholders of a commensurate increase in shares authorized for
issuance under the Plan, the Company shall grant to Executive 331,550 additional
Options no later than December 31, 2012, each such grant pursuant to the
Company’s 2004 Stock Incentive Plan or successor plans, if applicable, at the
exercise price and subject to the vesting described in Schedule A (with credit
for vesting for the subsequently granted Options as if granted on the same date
as the initial grant of Options).

 

3.4           Change in Control. In the event of a Change in Control (as defined
below), notwithstanding anything to the contrary contained herein, all unvested
Options shall vest and become exercisable immediately and, unless all such
options are cashed-out in the Change in Control transaction, shall remain
exercisable for a period of not less than 360 days (or the expiration of the
Option term, if sooner), regardless of whether Executive’s employment is
terminated in connection with such Change in Control transaction. For purposes
of this Agreement, “Change in Control” of the Company shall mean the occurrence
of any of the following events (i) any “person,” including a “group,” as such
terms are defined in sections 13(d) and 14(d) of the Securities Exchange Act of
1934 Act, as amended, and the rules promulgated thereunder, becomes the
beneficial owner, directly or indirectly, whether by purchase or acquisition or
agreement to act in concert or otherwise, of more than 50% of the outstanding
shares of Common Stock, (ii) the complete liquidation of the Company, (iii) the
sale of all or substantially all of the assets of the Company, or (iv) a
majority of the members of the Board are elected to the Board without having
previously been nominated and approved by a majority of the members of the Board
incumbent on the day immediately preceding such election. Notwithstanding the
foregoing, a Change in Control shall not be deemed to have occurred as a result
of an underwritten public offering of the Company’s Common Stock.

 

2

 

 

3.5           Benefits and Perquisites. Executive shall be entitled to
participate in, to the extent Executive is otherwise eligible under the terms
thereof, the benefit plans and programs, and receive the benefits and
perquisites, generally provided to the Company’s eligible employees, to the
extent his age, health and other qualifications make him eligible to
participate. Executive shall be entitled to receive four weeks of annual paid
vacation in accordance with the Company’s vacation policy, with the timing and
duration of specific vacations mutually and reasonably agreed to by the parties
hereto.

 

3.6           Travel and Business Expenses. Upon submission of itemized expense
statements in the manner specified by the Company, Executive shall be entitled
to reimbursement for reasonable travel and other reasonable business expenses
duly incurred by Executive in the performance of Executive’s duties under this
Agreement in accordance with the policies and procedures established by the
Company from time to time for executives of the same level and responsibility as
Executive.

 

3.7           No Other Compensation or Benefits; Payment. The compensation and
benefits specified in this Section 3 and in Section 4 of this Agreement shall be
in lieu of any and all other compensation and benefits. Payment of all
compensation and benefits to Executive hereunder shall be made in accordance
with the relevant Company policies in effect from time to time to the extent the
same are consistently applied, including normal payroll practices, and shall be
subject to all applicable employment and withholding taxes and other
withholdings.

 

3.8           Cessation of Employment. In the event Executive shall cease to be
employed by the Company for any reason, then Executive’s compensation and
benefits shall cease on the date of such event, except as otherwise provided
herein or in any applicable employee benefit plan or program.

 

4.            Termination of Employment.

 

4.1           Termination. The Company may terminate Executive’s employment for
Cause (as defined below), in which case the provisions of Section 4.2 of this
Agreement shall apply. The Company may also terminate Executive’s employment in
the event of Executive’s Disability (as defined below), in which case the
provisions of Section 4.4 of this Agreement shall apply. The Company may also
terminate Executive’s employment for any other reason or no reason by written
notice to Executive, in which case the provisions of Section 4.5 of this
Agreement shall apply. If Executive’s employment is terminated by reason of
Executive’s death, retirement or resignation, the provisions of Section 4.3 of
this Agreement shall apply. If Executive’s employment terminates for Good Reason
(defined below), the provisions of Section 4.5 shall apply.

 

3

 

 

4.2           Termination for Cause. In the event that Executive’s employment
hereunder is terminated during the Term by the Company for Cause (as defined
below), then the Company shall pay to Executive only the: (a) earned but unpaid
Base Salary for services rendered through the date of termination; and (b) any
and all unvested Options shall automatically be cancelled and forfeited by
Executive as of the date of termination. Employee shall have the right to
exercise any and all vested Options within the period commencing on the date of
termination and ending ninety days after the date of such termination (or the
expiration of the Option term, if sooner), except as otherwise provided in
Section 3.4 hereof in the event of a Change in Control (the “Options Exercise
Period”). Any Options not exercised by Employee within the Options Exercise
Period shall be cancelled. In all other respects, all such Options shall be
governed by the plans, programs, agreements, and other documents pursuant to
which such Options were granted. For purposes of this Agreement, “Cause” shall
mean (i) an indictment, conviction, or plea of nolo contendere to, any felony or
a misdemeanor involving fraud or dishonesty (whether or not involving the
Company); (ii) engaging in any act which, in each case, subjects, or if
generally known would subject, the Company to public ridicule or embarrassment;
(iii) gross neglect or material misconduct in the performance of Executive’s
duties hereunder; or (iv) material breach of any provision of this Agreement by
Executive; provided, however, that with respect to clauses (iii) or (iv),
Executive shall have received written notice from the Company setting forth the
alleged act or failure to act constituting “Cause” hereunder and Executive shall
not have cured such act or refusal to act within twenty (20) business days of
his actual receipt of notice.

 

4.3           Termination by Reason of Death or Retirement or Resignation. In
the event that Executive’s employment hereunder is terminated during the Term
(x) by reason of Executive’s death, or (y) by reason of Executive’s resignation
or retirement (as to which Executive shall give Company at least two (2) weeks
notice), then the Company shall pay to Executive only the earned but unpaid Base
Salary for services rendered through the date of termination. Any and all
unvested Options shall automatically be cancelled and forfeited by Executive as
of the date Executive’s resignation or retirement. In the event of Executive's
death, any and all unvested Options shall automatically be cancelled and
forfeited. Employee or Employee’s estate shall have the right to exercise any
and all vested Options within the appropriate options exercise period, which
shall be one (1) year after the date of termination in the event of Executive's
death or ninety (90) days after the date of termination in the event of
Executive's resignation or retirement (or, in each case, the expiration of the
Option term, if sooner), except as otherwise provided in Section 3.4 hereof in
the event of a Change in Control. Any Options not exercised by Employee within
the Options Exercise Period shall be cancelled. In all other respects, all such
Options shall be governed by the plans, programs, agreements, and other
documents pursuant to which such Options were granted.

 

4

 

 

4.4           Disability. If, as a result of Executive’s incapacity due to
physical or mental illness, the Company determines that Executive has failed to
perform Executive’s duties hereunder on a full time basis for either: (a) ninety
(90) days within any three hundred sixty-five (365) day period; or (b) sixty
(60) consecutive days, the Company may terminate Executive’s employment
hereunder for “Disability”. In that event, the Company shall pay to Executive
the earned but unpaid, Base Salary for services rendered through such date of
termination. Any and all unvested Options shall be cancelled as of the date of
termination. During any period that Executive fails to perform Executive’s
duties hereunder as a result of incapacity due to physical or mental illness (a
“Disability Period”), Executive shall continue to receive the compensation and
benefits provided by Section 3 of this Agreement until Executive’s employment
hereunder is terminated; provided, however, that the amount of compensation and
benefits received by Executive during the Disability Period shall be reduced by
the aggregate amounts, if any, payable to Executive under disability benefit
plans and programs of the Company or under the Social Security disability
insurance program. Additionally, the vesting of Executive’s Options shall be
tolled during the Disability Period and in the event of a termination of this
Agreement as a result of Executive’s Disability, any and all unvested Options
shall automatically be cancelled and forfeited by Executive as of the date of
such termination. Executive (or as applicable, his spouse or estate) shall have
the right to exercise any and all vested Options within1 one (1) year after the
date of termination (or the expiration of the Option term, if sooner) . Any
Options not exercised by Employee within such period shall be cancelled. In all
other respects, all such Options shall be governed by the plans, programs,
agreements, and other documents pursuant to which such Options were granted.

 

4.5           Termination by Company for Any Other Reason, including a Change in
Control or by Executive for Good Reason. In the event that Executive’s
employment hereunder is terminated by the Company prior to the expiration of the
Term for any reason other than as provided in Sections 4.2, 4.3 or 4.4 of this
Agreement or by Executive for Good Reason any and, all unvested Options shall
automatically be cancelled and forfeited by Executive as of the date of such
termination (except as provided by Section 3.4 with respect to a Change in
Control), vested Options shall remain exercisable for the Options Exercise
Period and the Company shall pay to Executive:

 

(a)          any earned but unpaid Base Salary for services rendered through
such date of termination; and

 

(b)          continuing payments of severance pay (less applicable withholding
taxes) at a rate equal to his Base Salary rate, as then in effect, for a period
equal to the Maximum Severance Period (as defined below), (hereinafter the
“Severance Term”), to be paid periodically in accordance with the Company’s
normal payroll policies; provided that if Executive continues to be employed in
any capacity by a successor entity following a Change in Control, the severance
pay that would otherwise be payable under this Section 4.5 shall be reduced by
the amount of base compensation and guaranteed bonus (if any) Executive receives
in such capacity during or attributable to the Severance Term. Due to the
release requirements set forth in Section 4.6 below, any payment under this
Section 4.5(b) scheduled to occur during the first sixty (60) days following the
date of termination of employment shall not be paid until the Company's next
regular payroll date on or immediately following expiration of the seven (7) day
release revocation period required by Section 4.6, and shall include payment of
any amount that was otherwise scheduled to be paid prior to the sixtieth (60th)
day after such termination.

 

5

 

 

“Good Reason” means the occurrence of any of the following events without
Executive’s consent, subject to notice and an opportunity to cure: (i) a
material reduction in Executive’s Base Salary; (ii) material diminution in
Executive’s title, duties, authorities or responsibilities (other than
temporarily during a Disability Period or as required by applicable law); (iii)
relocation of Executive’s primary work location of more than 35 miles from the
Company’s then current work location (unless the relocation would result in a
commute by Executive of 35 miles or less as compared to Executive’s then current
commute to his then current location); or (iv) the Company’s material breach of
this Agreement with respect to the making of any compensation payments to
Executive. Executive must provide written notice to the Company of the
occurrence of any of the foregoing events or conditions without Executive’s
consent within sixty (60) days of the occurrence of such event. The Company or
any successor or Affiliate will have a period of twenty (20) business days to
cure such event or condition after receipt of written notice of such event from
Executive. Any voluntary Termination of Employment for “Good Reason” following
such twenty (20) business day cure period must occur no later than the date that
is sixty (60) days following the initial occurrence of one of the foregoing
events or conditions without Executive’s written consent.

 

As used herein, the “Maximum Severance Period” shall mean three months, until
Executive has been employed hereunder for at least one year, and, thereafter,
shall mean six months.

 

Notwithstanding anything to the contrary contained herein, in the event that
Executive shall breach Sections 5, 6 or 7 of this Agreement at any time, in
addition to any other remedies the Company may have in the event Executive
breaches this Agreement, the Company’s obligation under clause (b) of this
Section 4.5 shall cease and Executive’s rights thereto shall terminate and shall
be forfeited.

 

4.6           Release. Except for any accrued obligations, the severance
payments described in Section 4.5 will be provided to Employee only if the
following conditions are satisfied: (a) Executive agrees to continue to be bound
by and complies with all surviving provisions of Sections 5, 6 and 7 of this
Agreement; and (b) Employee has entered into, within sixty (60) days following
the termination date, a full, irrevocable general release, in a form acceptable
to the Company and Executive (which form shall be provided by Company to
Executive no later than seven (7) days following the termination date),
releasing all claims, known or unknown, that Employee may have against the
Company, and any subsidiary or related entity, their officers, directors,
employees and agents, arising out of or any way related to Employee’s employment
or termination of employment with the Company.

 

6

 

 

4.7           Section 409A. Notwithstanding the foregoing, if necessary to
comply with the restriction in Section 409A(a)(2)(B) of the Internal Revenue
Code of 1986, as amended (the “Code”) concerning payments to “specified
employees,” any payment on account of Executive’s separation from service that
would otherwise be due hereunder within six months after such separation shall
nonetheless be delayed until the first business day of the seventh month
following Executive’s date of termination and the first such payment shall
include the cumulative amount of any payments that would have been paid prior to
such date if not for such restriction, together with interest on such cumulative
amount during the period of such restriction at a rate, per annum, equal to the
applicable federal short-term rate (compounded monthly) in effect under Section
1274(d) of the Code on the date of termination. For purposes of this Agreement,
Executive shall be a “specified employee” for the 12-month period beginning on
the first day of the fourth month following each “Identification Date” if he is
a “key employee” (as defined in Section 416(i) of the Code without regard to
Section 416(i)(5) thereof) of the Company at any time during the 12-month period
ending on the “Identification Date.” For purposes of the foregoing, the
Identification Date shall be December 31.

 

This Agreement is intended to comply with the requirements of Section 409A of
the Code and regulations promulgated thereunder (“Section 409A”), but the
Company does not guarantee such compliance. To the extent that any provision in
this Agreement is ambiguous as to its compliance with Section 409A, to the
extent possible the provision shall be read in such a manner so that no payments
due under this Agreement shall be subject to an "additional tax" as defined in
Section 409A(a)(1)(B) of the Code. For purposes of Section 409A, each payment
made under this Agreement shall be treated as a separate payment. In no event
may Executive, directly or indirectly, designate the calendar year of payment.
Notwithstanding anything contained herein to the contrary, in the event any
payment on account of Executive’s separation from service constitutes
nonqualified deferred compensation subject to (and not exempt from Section
409A), Executive shall not be considered to have terminated employment with the
Company for purposes of the right to receive such payment hereof unless he would
be considered to have incurred a “termination of employment” from Employer
within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii). All
reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit..

 

7

 

 

5.             Exclusive Employment; Noncompetition.

 

5.1          No Conflict; No Other Employment. During the period of Executive’s
employment with the Company, Executive shall not: (a) engage in any activity
which conflicts or interferes with or derogates from the performance of
Executive’s duties hereunder nor shall Executive engage in any other business
activity, whether or not such business activity is pursued for gain or profit,
except as approved in advance in writing by the Board; provided, however, that
Executive shall be entitled to manage his personal investments and otherwise
attend to personal affairs, including charitable activities, in a manner that
does not unreasonably interfere with his responsibilities hereunder; or (b)
accept any other employment, whether as an executive or consultant or in any
other capacity, and whether or not compensated therefor, unless Executive
receives the prior written approval of the Board.

 

5.2          No Competition.

 

(a)          Executive acknowledges and recognizes the highly competitive nature
of the Company’s business and that access to the Company’s confidential records
and proprietary information renders him special and unique within the Company’s
industry. In consideration of the payment by the Company to Executive of amounts
that may hereafter be paid to Executive pursuant to this Agreement (including,
without limitation, pursuant to Sections 3 and 4 hereof) and other obligations
undertaken by the Company hereunder, Executive agrees that during (a) his
employment with the Company and (b) the period beginning on the date of
termination of employment for any reason and ending on the last day of the
Severance Term as defined in Section 4.5(b) (the “Post-Employment Period”),
Executive shall not, directly or indirectly, for himself or any third party,
engage without the prior consent of the Company as owner, investor, financier,
partner, stockholder, employer, employee, consultant, advisor, director, officer
or otherwise in any firm, partnership, corporation, entity, or business that
engages or participates in a business that offers any product or service that
competes in any material respect with a product or service (i) provided by the
Company to customers or (ii) that the Company is developing, during the period
of my employment with the Company (a “Competing Business”) anywhere in the world
where the Company conducts its business, including but not limited to (A) the
development of medical equipment in the hemodiafiltration realm for use in ESRD
chronic therapy, and (B) the development of cold water or air filtration
purification systems.

 

(b)          The provisions of Section 5.2(a) will not be deemed breached merely
because Executive owns less than 1% of the outstanding common stock of a
publicly-traded company.

 

(c)          The Company shall have the option in its sole and absolute
discretion, to extend the restrictions set forth in Section 5.2(a) for an
additional six months in return for a six-month extension of the Severance Term
and any such extension shall extend the Post-Employment Period accordingly.

 

8

 

 

(d)          The covenants contained in Section 5.2(a) shall be construed as a
series of separate covenants, one for each county, city, state, or any similar
subdivision in any geographic area. Except for geographic coverage, each such
separate covenant shall be deemed identical in terms to the covenant contained
in Section 5.2(a). If, in any judicial proceeding, a court refuses to enforce
any of such separate covenants (or any part thereof), then such unenforceable
covenant (or such part) shall be eliminated from this Agreement to the extent
permitted by law and necessary to permit the remaining separate covenants (or
portions thereof) to be enforced. In the event that the provisions of this
section are deemed to exceed the time, geographic or scope limitations permitted
by applicable law, then such provisions shall be, to the extent permitted by
law, reformed to the maximum time, geographic or scope limitations, as the case
may be, permitted by applicable laws.

 

(e)          Executive acknowledges that the limitations of time, geography and
scope of activity agreed to in this no competition provision are reasonable
because, among other things, (i) the Company is engaged in a highly competitive
industry, (ii) he will have access to trade secrets and know-how of the Company,
(iii) he will be able to obtain suitable and satisfactory employment without
violation of this agreement, and (iv) these limitations are necessary to protect
the trade secrets, confidential information and goodwill of the Company.

 

5.3          Non-Solicitation. In further consideration of the payment by the
Company to Executive of amounts that may hereafter be paid to Executive pursuant
to this Agreement (including, without limitation, pursuant to Sections 3 and 4
of this Agreement) and other obligations undertaken by the Company hereunder,
Executive agrees that during his employment and the Post-Employment Period, he
shall not, directly or indirectly: (a) solicit, encourage or attempt to solicit
or encourage any of the employees, agents, consultants or representatives of the
Company or any of its affiliates to terminate his, her, or its relationship with
the Company or such affiliate; (b) solicit, encourage or attempt to solicit or
encourage any of the employees of the Company or any of its affiliates to become
employees or consultants of any other person or entity; (c) solicit, encourage
or attempt to solicit or encourage any of the consultants of the Company or any
of its affiliates to become employees or consultants of any other person or
entity, provided that the restriction in this clause (c) shall not apply if (i)
such solicitation, encouragement or attempt to solicit or encourage is in
connection with a business which is not a Competing Business and (ii) the
consultant’s rendering of services for the other person or entity will not
interfere with the consultant’s rendering of services to the Company; (d)
solicit or attempt to solicit any customer, vendor or distributor of the Company
or any of its affiliates with respect to any product or service being furnished,
made, sold or leased by the Company or such affiliate, provided that the
restriction in this clause (d) shall not apply if such solicitation or attempt
to solicit is (i) in connection with a business which is not a Competing
Business and (ii) does not interfere with, or conflict with, the interests of
the Company or any of its affiliates; or (e) persuade or seek to persuade any
customer of the Company or any affiliate to cease to do business or to reduce
the amount of business which any customer has customarily done or contemplates
doing with the Company or such affiliate, whether or not the relationship
between the Company or its affiliate and such customer was originally
established in whole or in part through Executive’s efforts. For purposes of
this Section 5.3 only, the terms “customer,” “vendor” and “distributor” shall
mean a customer, vendor or distributor who has done business with the Company or
any of its affiliates within twelve months preceding the termination of
Executive’s employment.

 

9

 

 

5.4           Notifications. During Executive’s employment with the Company and
during the Post-Employment Period, Executive agrees that upon the earlier of
Executive’s: (a) negotiating with any Competitor (as defined below) concerning
the possible employment of Executive by the Competitor; (b) receiving an offer
of employment from a Competitor; or (c) becoming employed by a Competitor,
Executive will (i) immediately provide written notice to the Company of such
circumstances and (ii) provide copies of Section 5 of this Agreement to the
Competitor. Executive further agrees that the Company may provide notice to a
Competitor of Executive’s obligations under this Agreement, including without
limitation Executive’s obligations pursuant to Section 5 of this Agreement. For
purposes of this Agreement, “Competitor” shall mean any entity (other than the
Company or any of its affiliates) that engages, directly or indirectly, in any
Competing Business.

 

5.5           Sufficient Consideration. Executive understands that the
provisions of this Section 5 may limit his ability to earn a livelihood in a
business similar to the business of the Company or its affiliates but
nevertheless agrees and hereby acknowledges that the consideration provided
under this Agreement, including any amounts or benefits provided under Sections
3 and 4 of this Agreement and other obligations undertaken by the Company
hereunder, is sufficient to justify the restrictions contained in such
provisions. In consideration thereof and in light of Executive’s education,
skills and abilities, Executive agrees that he will not assert in any forum that
such provisions prevent him from earning a living or otherwise are void or
unenforceable or should be held void or unenforceable.

 

6.             Inventions and Proprietary Property.

 

6.1          Definition of Proprietary Property. For purposes of this Agreement,
“Proprietary Property” shall mean non-public information that relates to the
actual or anticipated business or research and development of the Company,
designs, specifications, ideas, formulas, discoveries, inventions, improvements,
innovations, concepts and other developments, trade secrets, techniques,
methods, know-how, technical and non-technical data, works of authorship,
computer programs, computer algorithms, computer architecture, mathematical
models, drawings, trademarks, copyrights, customer lists and customers
(including, but not limited to, customers of the Company on whom Executive
called or with whom Executive became acquainted during the term of his
employment), marketing plans, and all other matters which are legally
protectable or recognized as forms of property, whether or not patentable or
reduced to practice or to a writing.

 

6.2          Assignment of Proprietary Property to the Company or its
Subsidiaries.

 

(a)          Executive hereby agrees to assign, transfer and set over, and
Executive does hereby assign, transfer and set over, to the Company (or, as
applicable, a subsidiary or designee of the Company), without further
compensation, all of Executive’s rights, title and interest in and to any and
all Proprietary Property which Executive, either solely or jointly with others,
has conceived, made or suggested or may hereafter conceive, make or suggest, in
the course of Executive’s employment with the Company, whether or not patentable
or registrable under copyright or similar laws, which Executive may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the period of time Executive is in the
employ of the Company.

 

10

 

 

(b)          The assignment of Proprietary Property hereunder includes without
limitation all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as moral rights (“Moral
Rights”). To the extent that such Moral Rights cannot be assigned under
applicable law and to the extent the following is allowed by the laws in the
various countries where Moral Rights exist, Executive hereby waives such Moral
Rights and consents to any action of the Company or any subsidiary of the
Company that would violate such Moral Rights in the absence of such consent.
Executive also will endeavor to facilitate such use of any such Moral Rights as
the Company, or, as applicable, a subsidiary of the Company, shall reasonably
instruct, including confirming any such waivers and consents from time to time
as requested by the Company (or, as applicable, a subsidiary of the Company).

 

6.3          Works for Hire. Executive acknowledges that all original works of
authorship or other creative works which are made by Executive (solely or
jointly with others) within the scope of the employment of Executive by the
Company and which are protectable by copyright are “works made for hire,”
pursuant to United States Copyright Act (17 U.S.C., Section 101). To the extent
such original work of authorship or other creative works are not works made for
hire, Executive hereby assigns to the Company (or, as directed by the Company,
to a subsidiary of the Company) all of the rights comprised in the copyright of
such works.

 

6.4          Disclosure of Proprietary Property and Execution of Documents.
Executive further agrees to promptly disclose to the Company any and all
Proprietary Property which Executive has assigned, transferred and set over or
will assign, transfer and set over as provided in Section 6.2 above, and
Executive agrees to execute, acknowledge and deliver to the Company (or, as
applicable, to a subsidiary of the Company), without additional compensation and
without expense to Executive, any and all instruments reasonably requested, and
to do any and all lawful acts which, in the reasonable judgment of the Company
or its attorneys (or, as applicable, a subsidiary of the Company or its
attorneys) may be required or desirable in order to vest in the Company or such
subsidiary all property rights with respect to such Proprietary Property.

 

6.5          Enforcement of Proprietary Rights.

 

(a)          Executive will assist the Company (or, as applicable, a subsidiary
of the Company) in every proper way to obtain, assign to the Company (or, as
directed by the Company, to a subsidiary), confirm and from time to time
enforce, United States and foreign patent trade secret, trademark, copyright,
mask work, and other intellectual property rights relating to Proprietary
Property in any and all countries. To that end Executive will execute, verify
and deliver such documents and perform such other acts (including appearances as
a witness) as the Company, or, as applicable, a subsidiary of the Company, may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such proprietary rights and the assignment of such
Proprietary Property. In addition, Executive will execute, verify and deliver
assignments of such Proprietary Property and all rights therein to the Company,
its subsidiary or its or their designee. The obligation of Executive to assist
the Company, or, as applicable, a subsidiary of the Company, with respect to
proprietary rights relating to such Proprietary Property in any and all
countries shall continue beyond the termination of employment, but the Company,
or as applicable, a subsidiary of the Company, shall compensate Executive at a
mutually agreed upon fee, in addition to any expenses, after such termination.

 

11

 

 

(b)          In the event the Company, or, as applicable, a subsidiary of the
Company, is unable for any reason, after reasonable effort, to secure the
signature of Executive on any document needed in connection with the actions
specified in the preceding paragraph, Executive hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as agent
and attorney in fact, which appointment is coupled with an interest, to act for
and on behalf of Executive, to execute, verify and file any such documents and
to do all other lawfully permitted acts to further the purposes of the preceding
paragraph with the same legal force and effect as if executed by Executive.
Executive hereby waives and quitclaims to the Company or, as applicable, a
subsidiary of the Company, any and all claims, of any nature whatsoever, which
Executive now or may hereafter have for infringement of any proprietary rights
assigned hereunder to the Company or such subsidiary.

 

6.6          Third Party Information. To the extent Executive has or possesses
any Confidential Information (as hereinafter defined) belonging to Executive or
to others, Executive shall not use or disclose to the Company or its
subsidiaries or induce the Company or its subsidiaries to use any such
Confidential Information unless the Company or its subsidiaries have a legal
rights to use such Confidential Information. Executive will promptly advise the
Company in writing if any of Executive’s involvement with the Company or any
subsidiary of the Company might result in the possible violation of Executive’s
undertakings to others or the use of any Confidential Information of Executive
or of others.

 

7.             Confidential Information.

 

7.1           Existence of Confidential Information. The Company owns and has
developed and compiled, and the Company and its subsidiaries will develop and
compile, certain proprietary techniques and confidential information, which have
and will have great value to their businesses (referred to in this Agreement,
collectively, as “Confidential Information”). Confidential Information includes
not only information disclosed by the Company (or, as applicable, a subsidiary
of the Company) to Executive, but also information developed or learned by
Executive during the course or as a result of employment with the Company, which
information shall be the property of the Company or, as applicable, such
subsidiary. Confidential Information includes all information that has or could
have commercial value or other utility in the business in which the Company or
any of its subsidiaries is engaged or contemplates engaging, and all information
of which the unauthorized disclosure could be detrimental to the interests of
the Company or its subsidiary, whether or not such information is specifically
labeled as Confidential Information by the Company or such subsidiary. By way of
example and without limitation, Confidential Information includes any and all
information developed, obtained, licensed by or to or owned by the Company or
any of its subsidiaries concerning trade secrets, techniques, know-how
(including designs, plans, procedures, merchandising, marketing, distribution
and warehousing know-how, processes, and research records), software, computer
programs and designs, development tools, all Proprietary Property, and any other
intellectual property created, used or sold (through a license or otherwise) by
the Company or any of its subsidiaries, electronic data information know-how and
processes, innovations, discoveries, improvements, research, development, test
results, reports, specifications, data, formats, marketing data and plans,
business plans, strategies, forecasts, unpublished financial information,
orders, agreements and other forms of documents, price and cost information,
merchandising opportunities, expansion plans, budgets, projections, customer,
supplier, licensee, licensor and subcontractor identities, characteristics,
agreements and operating procedures, and salary, staffing and employment
information.

 

12

 

 

7.2           Protection of Confidential Information. Executive acknowledges and
agrees that in the performance of Executive’s duties hereunder, the Company or a
subsidiary of the Company may disclose to and entrust Executive with
Confidential Information which is the exclusive property of the Company or such
subsidiary and which Executive may possess or use only in the performance of
Executive’s duties to the Company. Executive also acknowledges that Executive is
aware that the unauthorized disclosure of Confidential Information, among other
things, may be prejudicial to the Company’s or its subsidiaries’ interests, an
invasion of privacy and an improper disclosure of trade secrets. Executive shall
not, directly or indirectly, use, make available, sell, disclose or otherwise
communicate to any corporation, partnership or other entity, individual or other
third party, other than in the course of Executive’s assigned duties and for the
benefit of the Company, any Confidential Information, either during the Term or
thereafter. In the event Executive desires to publish the results of Executive’s
work for or experiences with the Company or its subsidiaries through literature,
interviews or speeches, Executive will submit requests for such interviews or
such literature or speeches to the Board at least fourteen (14) days before any
anticipated dissemination of such information for a determination of whether
such disclosure is in the best interests of the Company and its subsidiaries,
including whether such disclosure may impair trade secret status or constitute
an invasion of privacy. Executive agrees not to publish, disclose or otherwise
disseminate such information without the prior written approval of the Board.

 

7.3           Delivery of Records. In the event Executive’s employment with the
Company ceases for any reason, Executive will not remove from the Company’s
premises without its prior written consent any records (written or electronic),
files, drawings, documents, equipment, materials and writings received from,
created for or belonging to the Company or its subsidiaries, including those
which relate to or contain Confidential Information, or any copies thereof. Upon
request or when employment with the Company terminates, Executive will
immediately deliver the same to the Company.

 

8.             Assignment and Transfer.

 

8.1           Company. This Agreement shall inure to the benefit of and be
enforceable by, and may be assigned by the Company to, any purchaser of all or
substantially all of the Company’s business or assets, any successor to the
Company or any assignee thereof (whether direct or indirect, by purchase,
merger, consolidation or otherwise).

 

8.2           Executive. Executive’s rights and obligations under this Agreement
shall not be transferable by Executive by assignment or otherwise, and any
purported assignment, transfer or delegation thereof shall be void; provided,
however, that if Executive shall die, all amounts then payable to Executive
hereunder shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee or other designee or, if there be no such designee,
to Executive’s estate.

 

13

 

 

9.             Miscellaneous.

 

9.1           Other Obligations. Executive represents and warrants that neither
Executive’s employment with the Company or Executive’s performance of
Executive’s obligations hereunder will conflict with or violate or otherwise are
inconsistent with any other obligations, legal or otherwise, which Executive may
have. Executive covenants that he shall perform his duties hereunder in a
professional manner and not in conflict or violation, or otherwise inconsistent
with other obligations legal or otherwise, which Executive may have.

 

9.2           Nondisclosure; Other Employers. Executive represents and warrants
that he has not taken or otherwise misappropriated and does not have in his
possession or control any confidential and proprietary information belonging to
any of his prior employers or connected with or derived from your service to
prior employers. Executive represents and warrants that he has returned to all
prior employers any and all such confidential and proprietary information.
Executive further acknowledges, represents and warrants that the Company has
informed Executive that Executive is not to use or cause the use of such
confidential or proprietary information in any manner whatsoever in connection
with your employment by the Company. Executive agrees, represents and warrants
that he will not use such information in connection with his employment by the
Company. Executive shall indemnify and hold harmless the Company from any and
all claims arising from any breach of the representations and warranties in this
Section.

 

9.3           Cooperation. Following termination of employment with the Company
for any reason, Executive shall cooperate with the Company, as requested by the
Company, to effect a transition of Executive’s responsibilities and to ensure
that the Company is aware of all matters being handled by Executive.

 

9.4           Indemnification. The Company shall defend and indemnify the
Executive in his capacity as President and CEO of the Company to the fullest
extent permitted by applicable law. The Company shall also establish a policy
for indemnifying its officers and directors, including but not limited to the
Executive, for all actions or omissions permitted under applicable law taken in
good faith pursuant of their duties for the Company, including but not limited
to the obtaining of an appropriate level of Directors and Officers Liability
coverage and including such provisions in the Company’s by-laws or certificate
of incorporation, as applicable and customary. The rights to indemnification
shall survive any termination of this Agreement.

 

9.5           Protection of Reputation. During the Term and thereafter,
Executive agrees that he will take no action which is intended, or would
reasonably be expected, to harm the Company or any of its subsidiaries or its or
their reputations or which would reasonably be expected to lead to unwanted or
unfavorable publicity to the Company or any of its subsidiaries, other than
those required in order to permit Executive to comply with applicable law or
those made in connection with legal or arbitral process. During the Term and
thereafter, the Company agrees that it will take no actions which are intended,
or would reasonably be expected, to harm Executive or his reputation or which
would reasonably be expected to lead to unwanted or unfavorable publicity to
Executive, other than those required in order to permit the Company to comply
with applicable law or those made in connection with legal or arbitral process.
Notwithstanding the foregoing, this paragraph shall not prevent the Company or
Executive from exercising any of their respective rights under this Agreement.

 

14

 

 

9.6          Governing Law. This Agreement shall be governed by and construed
(both as to validity and performance) and enforced in accordance with the
internal laws of the State of New Jersey applicable to agreements made and to be
performed wholly with such jurisdiction, without regard to principles of the
conflict of laws thereof or where the parties are located at the time a dispute
arises.

 

9.7          Arbitration.

 

(a)          If any dispute arises between Executive and the Company that the
parties cannot resolve themselves, including any dispute over the application,
validity, construction, or interpretation of this Agreement, arbitration in
accordance with the then-applicable employment law rules of the American
Arbitration Association shall provide the exclusive remedy for resolving any
such dispute, regardless of its nature; provided, however, that the Company may
enforce may enforce Executive’s obligation to provide services under this
Agreement and Executive’s obligations under Sections 5 through 7 of this
Agreement by an action for injunctive relief and damages in a court of competent
jurisdiction at any time prior or subsequent to the commencement of an
arbitration proceeding as herein provided. This Section 9.6 shall apply to any
and all claims arising out of Executive’s employment and its termination, under
state and federal statutes, local ordinances, and the common law including,
without limitation Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, the Equal Pay Act, the Employee Retirement Income
Security Act, as amended, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, the Fair Labor Standards Act, the New Jersey Family Leave Act, the New
Jersey Conscientious Employee Protection Act, the New Jersey Civil Rights Act
and the New Jersey Law Against Discrimination.

 

(b)          Executive has read and understand this Section 9.7 which discusses
arbitration. Executive understands that by signing this Agreement, Executive
agrees to submit any claims arising out of, relating to, or in connection with
this Agreement, or the interpretation, validity, construction, performance,
breach or termination thereof, or Executive’s employment or the termination
thereof, to binding arbitration, and that this arbitration provision constitutes
a waiver of Executive’s right to a jury trial and relates to the resolution of
all disputes relating to all aspects of the employer/employee relationship.
Executive further understands that other options such as federal and state
administrative remedies and judicial remedies exist and know that by signing
this Agreement those remedies are forever precluded and that regardless of the
nature of Executive’s complaint, Executive knows that it can only be resolved by
arbitration.

 

(c)          Unless the parties agree otherwise, any arbitration shall be
administered by and take place in the offices of the American Arbitration
Association in Bergen County, New Jersey. If that office is not available, then
the arbitrator shall determine the location of the arbitration within New
Jersey.

 

15

 

 

9.8           Entire Agreement. This Agreement (including all exhibits hereto)
contains the entire agreement and understanding between the parties hereto in
respect of Executive’s employment and supersedes, cancels and annuls any prior
or contemporaneous written or oral agreements, understandings, commitments and
practices between them respecting Executive’s employment, including all prior
employment agreements, if any, between the Company and Executive, which
agreement(s) hereby are terminated and shall be of no further force or effect.

 

9.9           No Amendment/Waiver. This Agreement may not be amended or modified
in any manner nor may any of its provisions be waived except by written
amendment executed by the parties. A waiver, modification or amendment by a
party shall only be effective if (a) it is in writing and signed by the parties,
(b) it specifically refers to this Agreement and (c) it specifically states that
the party, as the case may be, is waiving, modifying or amending its rights
hereunder. Any such amendment, modification or waiver shall be effective only in
the specific instance and for the specific purpose for which it was given.

 

9.10         Severability. If any term, provision, covenant or condition of this
Agreement or part thereof, or the application thereof to any person, place or
circumstance, shall be held to be invalid, unenforceable or void by a court of
competent jurisdiction, the remainder of this Agreement and such term,
provision, covenant or condition shall remain in full force and effect, and any
such invalid, unenforceable or void term, provision, covenant or condition shall
be deemed, without further action on the part of the parties hereto, modified,
amended and limited, and the court shall have the power to modify, to the extent
necessary to render the same and the remainder of this Agreement valid,
enforceable and lawful. In this regard, Executive acknowledges that the
provisions of Sections 5, 6 and 7 of this Agreement are reasonable and necessary
for the protection of the Company.

 

9.11         Construction. The headings and captions of this Agreement are
provided for convenience only and are intended to have no effect in construing
or interpreting this Agreement. The language in all parts of this Agreement
shall be in all cases construed according to its fair meaning and not strictly
for or against the Company or Executive. The use herein of the word “including,”
when following any general provision, sentence, clause, statement, term or
matter, shall be deemed to mean “including, without limitation.” As used herein,
“Company” shall mean the Company and its subsidiaries and any purchaser of,
successor to or assignee (whether direct or indirect, by purchase, merger,
consolidation or otherwise) of all or substantially all of the Company’s
business or assets which is obligated to perform this Agreement by operation of
law, agreement or otherwise. As used herein, the words “day” or “days” shall
mean a calendar day or days. As used herein, “Compensation Committee” means the
Compensation Committee of the Board or, if no such committee is then serving, at
least two members of the Board as selected by the Board.

 

16

 

 

9.12         Remedies for Breach. The parties hereto agree that Executive is
obligated under this Agreement to render personal services during the Term of a
special, unique, unusual, extraordinary and intellectual character, thereby
giving this Agreement special value, and, in the event of a breach or threatened
breach of any covenant of Executive herein, the injury or imminent injury to the
value and the goodwill of the Company’s and its subsidiaries’ businesses could
not be reasonably or adequately compensated in damages in an action at law.
Accordingly, Executive acknowledges that the Company (and as applicable, one or
more of its subsidiaries) shall be entitled to seek injunctive relief or any
other equitable remedy against Executive in the event of a breach or threatened
breach of Sections 5, 6 or 7 of this Agreement. The rights and remedies of
Executive and Company are cumulative and shall not be exclusive, and Executive
and Company shall be entitled to pursue all legal and equitable rights and
remedies and to secure performance of the obligations and duties of the other
under this Agreement, and the enforcement of one or more of such rights and
remedies by Executive or Company shall in no way preclude Executive or Company
from pursuing, at the same time or subsequently, any and all other rights and
remedies available to Executive or Company.

 

9.13         Notices. Any notice, request, consent or approval required or
permitted to be given under this Agreement or pursuant to law shall be
sufficient if in writing, and if and when sent by certified or registered mail,
return receipt requested, with postage prepaid, or by overnight courier, to
Executive’s residence, as reflected in the Company’s records with a copy that
shall not constitute notice to Julie L. Werner, Esq., Lowenstein Sandler PC, 65
Livingston Avenue, Roseland, NJ 07068, or as otherwise designated by Executive,
or to the Company’s principal executive office, attention: Chairman of the
Compensation Committee of the Board of Directors with a copy (which shall not
constitute notice) to: Michael T. Rave, Attorney at Law, Day Pitney LLP, One
Jefferson Road, Parsippany, NJ 07054-2891, as the case may be. All such notices,
requests, consents and approvals shall be effective upon being deposited in the
United States mail. However, the time period in which a response thereto must be
given shall commence to run from the date of receipt on the return receipt of
the notice, request, consent or approval by the addressee thereof. Rejection or
other refusal to accept, or the inability to deliver because of changed address
of which no notice was given as provided herein, shall be deemed to be receipt
of the notice, request, consent or approval sent.

 

9.14         Assistance in Proceedings, Etc. Executive shall, without additional
compensation during the Term and with complete reimbursement of expenses after
the expiration of the Term, upon reasonable notice, furnish such information and
proper assistance to the Company as may reasonably be required by the Company in
connection with any legal or quasi-legal proceeding, including any external or
internal investigation, involving the Company or any of its subsidiaries or in
which any of them is, or may become, a party.

 

9.15         Survival. Cessation or termination of Executive’s employment with
the Company shall not result in termination of this Agreement. To the extent
that any of the obligations of this Agreement constitute continuing obligations,
they shall survive any termination or expiration of this Agreement or of
Executive’s employment hereunder.

 

[Signature page follows]

 

17

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of April 20, 2012, to be deemed effective as of the date first written above.

 



  EMPLOYER       NEPHROS, INC.       By: /s/ Gerald J. Kochanski   Name: Gerald
J. Kochanski   Title:  Chief Financial Officer       EXECUTIVE       /s/ John C.
Houghton   John C. Houghton



  

18

 

 

SCHEDULE A

 

Options

 

Options: The Options shall vest in equal monthly installments over the Term
commencing on the date of initial grant; provided that Executive remains
employed by the Company at such time. The Options shall be exercisable at an
exercise price equal to the Common Stock’s closing price on the OTC Bulletin
Board on the date of grant.

 

19

 

